 

pocusion CASE Di? dak NQGAialGRrGProMacement 1-4 Filed 04/19/21 Pagelof3 Page ID #:19

11

12

13

14

15

17

18

19

20

2]

22

23

24

25

26

27

28

Vincent W. Davis. Esq. (SBN 125399

Edna V. Wenning, Esq. SEN [33a77}
Law Offices of Vincent W. Davis and Associates
150 North Santa Anita Avenue, Suite 200
Arcadia, California 91006

Telephone: 626-446-6442

Fax: 626-446-6454

Email: edna@vincentwdavis.com

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA — EASTERN DIVISION

JASMINE JONES, an individual: CASE NO:

MINORS J.M.W., J.M.W., J.J and J.SJ,
by and through their Guardian Ad Litem, PETITION FOR APPOINTMENT OF

JAMILA JAMES, GUARDIAN AD LITEM

Plaintiffs,
Vv.

COUNTY OF SAN BERNARDINO, by
and through THE SAN BERNARDINO
COUNTY DEPARTMENT OF
CHILDREN AND FAMILY SERVICES;
KRYSTAL CAMPBELL-BANNER , an
individual; JUANITA GREEN, an
individual; RIVERSIDE COUNTY
SHERIFF DETECTIVE MATTHEW
POSSON, an individual; OLIVE CREST-
SAFE FAMILIES FOR CHILDREN, a
business entity form unknown; CONNIE
WOOD, an individual; CHRIS WOOD,
an individual; and, DOES 1 through 50,
inclusive,

Defendants.

 

 

 

4
~fe

PETITION FOR APPOINTMENT OF GUARDIAN AD LITEM

   

 
13

14

15

16

20

21

22

23

 

 

 

pocusign GASG Ai2dxRikQOGQnIGRPSPoecument 1-4 Filed 04/19/21 Page 2of3 Page ID #:20

 

PLAINTIFF STATES AS FOLLOWS:

1 I, Plaintiff JASMINE JONES, am the mother of Minor Plaintiffs J.M.W.;
J.M.W.; J.J. and J.S.J.

2 Plaintiff J.M.W. and plaintiff J.M.W, are twins, born in or around
September of 2017; Plaintiff J.J. was born in or around July, 2013 and
plaintiff J.S.J. was born in or around April 2016.

3 On or about March 2018, all minor plaintiffs were removed from their
biological mother and were placed in a foster home based on
misrepresentations in the detention report and jurisdiction/disposition
reports. The children were returned around November 2019 and the
juvenile dependency case was not dismissed until June 9, 2020.

4 While in foster care, the children sustained injuries and plaintiff Jasmine
Jones was accused of unfounded allegations.

5 The names of the minor plaintiffs in this action have been abbreviated to
the initials of their first and last names in order to protect the privacy and identities of
the minor plaintiffs. If any party to this action desires the full and complete names of
the minor plaintiffs, said party should contact the attorney of record for that
information.

6. My address is 3409 North E Street, Apt. D, San Bernardino, CA 92405.

7. I am requesting the Court to appoint JAMILA JAMES as Guardian ad
Litem for all the minor plaintiffs. Ms. James is a competent and responsible adult
person, and fully able to act as the Guardian Ad Litem for the minor plaintiffs in this
case.

8. I have requested JAMILA JAMES to act as the Guardian Ad Litem for
the Minor Plaintiffs, J.M.W.; J.M.W.; J.J.; and J.S.J., as witnessed by her consent

-2-

PETITION FOR APPOINTMENT OF GUARDIAN AD LITEM

 

 

 
 

rocusign GAGE Dt? GARWANAGOS AGES oRocument 1-4 Filed 04/19/21 Page 3of3 Page ID #:21

attached hereto.
2
° WHEREFORE, I move the Court for an order appointing JAMILA JAMES as
* || Guardian Ad Litem for the minor plaintiffs for the purpose of bringing action against
> |\the aforementioned Defendants in the above-captioned case, and on the claims stated
6 || therein.
7 DocuSigned by:
¢ ||Dated: April ® 2021 | Lorverll
9 JASMINE JONES

" Ilpated: April 42021 Cha 4 Borcacccct

Vincent W. Davis, Esq.
12 Edna V. Wenning, Esq.
Attorneys for Plaintiffs
13

14

CONSENT
15
16 || 1, JAMILA JAMES, consent to act as Guardian Ad Litem for the Minor Plaintiffs
J.M.J.; IM.J.; J.J. and J.S.J. in the above action. My address is 26200 Redlands
'7 || Blvd., Apt. 156, Redlands, CA 92373.

18

DocuSigned by:

'° 1 DATED: April °4/82021 op lt Biches
20 JAMILA JAMES

21
22
23

24

28 -3-

PETITION FOR APPOINTMENT OF GUARDIAN AD LITEM

 

 

 
